Citation Nr: 1756096	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-38 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board previously denied the Veteran's claim for service connection for tinnitus in a December 2016 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served as a light weapons infantryman in service and had credible in-service noise exposure to gunfire, grenades, mortars, and other weapons.

2.  In an October 2017 opinion, audiologist J. D. stated that tinnitus is related to active military service based on the configuration of the Veteran's current hearing loss, excessive noise exposure in service, and the onset of intermittent tinnitus during service following exposure to excessive noise.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


